Citation Nr: 1114855	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to July 1981 and from October 1981 to February 1989.  He died on May [redacted], 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In July 2005, the Board remanded the appellant's claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.

In September 2006, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion.  That opinion was obtained in October 2006.  Upon receipt of that opinion by the Board, a copy was provided to the appellant and her representative along with a letter which stated that, in conformity with the holding of the United States Court of Appeals for Veterans Claims (Veterans Court) in Padgett v. Principi, 18 Vet. App. 188 (2004), in the absence of a waiver, the appellant had the right to request Agency of Original Jurisdiction (AOJ) consideration of the VHA opinion.  In November 2006, the appellant asked the Board to proceed with its appellate review.  The Board observes that the Veterans Court has withdrawn the Padgett decision and the appellant's waiver of AOJ consideration of the VHA opinion is no longer required.  See Padgett v. Principi, 18 Vet. App. 404 (2004).

In January 2007, the Board denied the appellant's claim.  She timely appealed to the Veterans Court and, in March 2009, the Veterans Court reversed and remanded the Board's January 2007 decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence, to include the certificate of death, an autopsy report, and a medical opinion, shows that the Veteran died on May [redacted], 1997, at age 37 of probable alcoholic liver disease and probable acute hemorrhagic gastritis and/or peptic ulcer disease characterized by hematemesis and melena.

2.  The Veteran's service treatment records show treatment for alcohol abuse, alcohol dependence, and a positive urinalysis for bile.

3.  There is no medical evidence of gastritis or peptic ulcer disease during service or for many years thereafter, nor is there any competent opinion that links either disease to service.

5.  At the time of the Veteran's death, service connection was not in effect for any disability.

6.  The competent evidence shows that the Veteran's fatal gastrointestinal bleeding was not related to active service.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February 2001, November 2003, and in September 2005, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence she could submit in support of her claim.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the evidence shows that service connection was not in effect for any disabilities prior to the Veteran's death.  The VCAA notice letters issued in this case generally complied with Hupp in that the appellant was advised of what was required to substantiate a claim of service connection for the cause of the Veteran's death (also considered a DIC claim under 38 U.S.C.A. § 1310).  Accordingly, although all of the VCAA notice was issued in this case prior to the Court's decision in Hupp, the Board finds that, because the appellant was fully informed of the evidence needed to substantiate her claim, any failure of the RO to notify the appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate a claim of service connection for the cause of the Veteran's death was issued to the appellant and her service representative in February 2001, November 2003, and in September 2005.  Although the appellant was not provided with Dingess-compliant notice, because her claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the appellant has not contended otherwise.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the medical evidence, to include a certificate of death and an autopsy report, shows that the Veteran died more than 8 years after his service separation of gastrointestinal bleeding and alcoholic liver disease.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal gastrointestinal bleeding or alcoholic liver disease and any incident of service.  The service treatment records are negative for gastrointestinal bleeding or alcoholic liver disease, although they show frequent in-service treatment for alcohol abuse.  It also is pertinent to note that, at the time of the Veteran's death, service connection was not in effect for any disability.  VA also has obtained a competent medical opinion concerning the alleged etiological relationship between the cause of the Veteran's death and active service.  There is no competent evidence, other than the appellant's statements, which indicates that the cause of the Veteran's death may be associated with service.  The appellant is not competent to testify as to cause of the Veteran's death as it requires medical expertise to diagnose.  Thus, the Board finds that obtaining another opinion is not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the appellant and no further action is necessary to meet the requirements of the VCAA. 

The appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's in-service alcohol abuse contributed to or caused his death several years after his service separation.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2010); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Here, the appellant essentially contends that the Veteran's alcoholism was incurred during service and contributed to or caused his death from alcoholic liver disease.  The applicable law and regulations provide, however, that compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(n), 3.301(c) (2010).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the Veteran's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

The Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also indicated that Veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service- connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess.

The Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The appellant has contended that the Veteran's in-service alcoholism contributed to or caused the fatal gastrointestinal bleeding and alcoholic liver disease which led to his death.  The Veteran's death certificate shows that he died on May [redacted], 1997, at age 37.  The immediate cause of his death was alcoholic liver disease that had lasted for "years."  Other significant conditions contributing to death but not related to alcoholic liver disease included melena and hematemesis (or gastrointestinal bleeding).  An autopsy was performed and the autopsy's findings were considered in determining the cause of the Veteran's death.  

The Veteran's autopsy report dated on June 1, 1997, shows that his manner of death was natural.  According to a police detective who provided information to the coroner as part of the autopsy report, the Veteran's landlord had entered his apartment and found him unresponsive.  There was no trauma or suspicion of foul play.  Numerous whisky bottles and beer cans were noted in the Veteran's apartment.  The Veteran's medical history included 2 emergency room visits in 1995 for alcohol abuse.  Toxicology report indicated a blood alcohol level of 22 mg/dl and a vitreous alcohol level of 14 mg/dl.  Gas chromatography-mass spectroscopy (GC-MS) analysis of the Veteran's blood was negative.  There were no drugs detected in the Veteran's system.  The final diagnoses were a history of severe alcohol abuse, probable alcoholic liver disease, and probable acute hemorrhagic gastritis and/or peptic ulcer disease characterized by hematemesis and melena.

The Veteran's service treatment records show that he was treated during active service for alcoholism.  The Veteran denied any history of liver trouble at his enlistment physical examination in January 1977 at the beginning of his first period of active service.  He was clinically normal.  The Veteran's history and clinical evaluation were unchanged on subsequent physical examinations in May 1978 and October 1979 when his urinalysis was negative.  The Veteran's separation physical examination in July 1981 at the end of his first period of active service showed no findings relating to liver disease or any other gastrointestinal disorder.

At the Veteran's enlistment physical examination in September 1981 at the beginning of his second period of active service, his urinalysis was negative, clinical evaluation was normal, and he denied any history of liver trouble, gastritis or peptic ulcer disease.

On an August 1986 drug abuse evaluation, the Veteran's history included drinking twice a week and an auto accident in 1983 while intoxicated.  The Veteran denied any history of liver disease.  Physical examination showed no alcohol on his breath.  The impression was alcohol abuse and the Veteran was referred to an alcohol treatment program.

The Veteran was hospitalized at the U.S. Navy Hospital, Guam, from February 9, 1988, to March 24, 1988, for alcoholism.  A narrative summary of the Veteran's hospitalization indicated that he had referred himself because of alcohol-related family problems.  He reported his previous treatment for alcoholism in 1986.  He had not stopped drinking after his prior treatment and this led to his current alcohol-related problems.  The Veteran also reported a history of alcohol consumption beginning at age 12, blackouts, withdrawal symptoms when not drinking, daytime drinking, loss of control from drinking, and increasing alcohol tolerance.  He had the ability to tolerate 12 cans of beer within a 24-hour period without an objective loss of consciousness.  His drinking had led to marriage problems, significant financial problems, and charges of being drunk in public.  Physical examination showed that he was generally within normal limits.  Laboratory studies were all negative or within normal limits.  After 6 weeks of treatment in an alcohol abuse rehabilitation program, the Veteran's lack of motivation and sincere effort as manifested by his admitted continued alcohol use and an unauthorized absence from the treatment program led to his discharge from the hospital as refractory (or resistant) to treatment.  The admission diagnosis was alcohol dependence and the discharge diagnosis was alcohol dependence, in remission.

The Veteran was hospitalized for alcohol detoxification at the U.S. Navy Hospital, Guam, from April 12-15, 1988, after being discharged from the alcohol rehabilitation service (ARS) because he had been "drag racing."  Since leaving the ARS, the Veteran had been drinking heavily and reportedly eaten little or nothing for 4-5 days prior to admission.  He had reported to an emergency room for recurrent palpations, epigastric discomfort, and generally feeling very poorly.  He had also apparently been in an "unauthorized absence" status for approximately 5-6 days prior to his admission.  He had no prior history of delirium tremens and experienced no significant withdrawal symptoms when previously admitted to the ARS.  Physical examination showed that he was questionably nourished, anxious but alert and oriented times three with mildly dilated pupils, no signs of chronic liver disease including spider angiomata, and no asterixis.  While hospitalized, the Veteran showed no signs of significant withdrawal symptoms including delirium tremens or seizures.  The Veteran was improved at discharge.  The admission and discharge diagnoses were alcohol detoxification.

At a separation physical examination in January 1989 at the end of his second (and final) period of active service, the Veteran reported being treated for alcoholism in February 1988.  The in-service examiner noted that this was not considered disabling.  The Veteran also denied any history of liver trouble.  Clinical evaluation was completely normal and the Veteran's urinalysis was non-reactive with negative sugar or albumin.  

On outpatient treatment on February 8, 1989, it was noted that the Veteran needed a hepatitis work-up because his urine was positive for possible bile.  The Veteran reported a history of an inflamed liver.  The assessment included a positive urinalysis for bile.  Repeat urinalysis on February 9, 1989, was normal and showed positive cocci (or bacteria) in clusters.  A "Problem Summary List" in the Veteran's service medical records indicates that his problems included alcohol abuse, level II, in 1986, and alcohol dependence, level III, in 1988.  The Veteran was discharged from active service on February 23, 1989.  

In a July 2001 statement, the appellant contended that the Veteran had become addicted to alcohol by 1981.  She also contended that the Veteran had been discharged from active service due to alcoholism and had been treated in 1990-1991 at the VA Medical Center in Palo Alto, California ("VAMC Palo Alto").

A review of the Veteran's VA treatment records from VAMC Palo Alto shows that he was hospitalized at this facility in June 1990 for treatment of alcoholism and a history of alcohol dependence since 1981.  The Veteran denied any other current health problems.  Physical examination was within normal limits.  Laboratory data was within normal limits, except for a high white blood cell count on urinalysis, and was consistent with the diagnosis of alcohol dependence.  The admission and discharge diagnoses were alcohol dependence.

In statements on her August 2003 notice of disagreement, the appellant contended that the Veteran had been treated for alcohol abuse during service and that this problem had been aggravated after his separation from service due to alcoholism.  She also contended that, since the Veteran had been separated from service for alcoholism, this "acknowledged" that the Veteran's alcoholism was service-connected.  She contended further that the cause of the Veteran's death (alcoholic liver disease) was manifested during his active service.  In statements on her October 2003 substantive appeal, the appellant contended that the Veteran was separated under honorable conditions and was not, in fact, discharged due to alcoholism.  

In a letter submitted by the appellant to the RO in December 2003, the coroner's office where the Veteran's autopsy had been performed in 1997 certified that his death had been caused by alcoholic liver disease.  The coroner's office stated in this letter that the cause of the Veteran's death was based on the autopsy findings.

In September 2006, the Board referred this case to the Veterans Health Administration (VHA) for an advisory medical opinion.  In response, a VA examiner stated in an October 2006 opinion that, because the Veteran was abusing alcohol during active service, this was the most likely reason for the positive urinalysis for bile in his service medical records.  This VA examiner also stated that the report of the Veteran's autopsy did not show that his liver or stomach actually was examined.  Instead, this VA examiner concluded that the coroner who conducted the Veteran's autopsy "speculated that there was probable alcoholic liver disease and probable acute hemorrhagic gastritis and/or peptic ulcer disease characterized by hematemesis and melena."  Although it was "most likely" that the Veteran had alcoholic liver disease, this VA examiner also concluded that the autopsy did not state with certainty that the cause of the Veteran's death was alcoholic liver disease.  The VA examiner concluded further that it was less likely than not that there was a causal link between the Veteran's fatal liver disease with hemorrhagic gastritis or hemorrhagic peptic ulcer disease and any findings in the Veteran's service medical records, to include an apparent episode of hepatitis, because it was not clear that the Veteran died as a result of liver disease and he had liver disease related to alcohol abuse that was present during and after his active service.  Assuming that the Veteran had fatal liver disease, this VA examiner stated that it would likely be related to alcohol abuse.  As to the Veteran's gastrointestinal bleeding being attributed to hemorrhagic gastritis or peptic ulcer disease, this VA examiner concluded that the Veteran's bleeding could be related to alcohol abuse and other possibilities, none of which were related to active service.  The Board observes that the Veterans Court specifically found in its March 2009 opinion that the October 2006 VHA opinion was not competent and probative evidence on the issue of whether the cause of the Veteran's death is related to active service.

Given the March 2009 opinion of the Veterans Court, which vacated and remanded the Board's January 2007 decision because it relied, in part, on the October 2006 VHA opinion, the Board referred this case to VHA for another advisory medical opinion.  In response, in an October 2010 opinion, a second VA examiner stated that a review of medical records demonstrated that the Veteran had a history of alcohol abuse.  This VA examiner also stated that a review of the Veteran's autopsy report showed that there were findings consistent with an upper source of gastrointestinal bleeding.  This examiner noted that the autopsy report did not mention an examination of the gastrointestinal tract or stomach so gastritis and/or hemorrhagic peptic ulcer disease "were presumed etiologies of gastrointestinal bleeding."  This examiner noted further that it was not possible to determine the extent of liver disease "based on the chart information."  Citing medical literature, this examiner also noted further that "the incidence and mortality risk from gastrointestinal bleeding related to perforated peptic ulcers is increased in patients with active alcohol consumption."  This VA examiner concluded that other etiologies of upper gastrointestinal bleeding could not be excluded because the Veteran did not have a gastric/esophageal examination on autopsy; the other etiologies included gastric or esophageal varies which could be related to alcoholic liver disease and lead to life threatening gastrointestinal bleeding.  This VA examiner also concluded that, based on a review of the Veteran's medical records, there was a "possible" link between his alcohol abuse and gastrointestinal bleeding.  He concluded further that there was no evidence to suggest if other factors, beyond alcohol abuse, were linked to the Veteran's gastrointestinal bleeding.  He finally concluded that there was no evidence to associate the Veteran's gastrointestinal bleeding in 1997 with active service.

The Board acknowledges the appellant's continuing assertion that her husband (the Veteran) became an alcoholic during active service and his in-service alcoholism contributed to or caused his death.  The competent evidence, to include the Veteran's death certificate and autopsy and the October 2010 VHA opinion, indicates that the cause of the Veteran's death is not related to active service.  The Board acknowledges the VA examiner's observation in October 2010 that the Veteran's gastrointestinal tract and stomach were not examined at his autopsy in 1997.  There is no medical evidence of gastritis or peptic ulcer disease during service or for many years thereafter.  Nor is there any competent opinion which links either disease to service.  The Board also acknowledges the VA examiner's finding in October 2010 that there was a "possible" link between the Veteran's alcohol abuse and his fatal gastrointestinal bleeding.  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the VA examiner's October 2010 conclusion of a "possible" link between the Veteran's alcohol abuse and the cause of his death (gastrointestinal bleeding) is viewed in the light most favorable to the appellant, this evidence does not establish service connection for the cause of the Veteran's death.  The VA examiner added in October 2010 that there was "no evidence to suggest if other factors, beyond alcohol abuse, were linked to [the Veteran's] gastrointestinal bleeding" which caused his death in 1997.  This suggests that the VA examiner's October 2010 conclusion about a "possible" link between the Veteran's alcohol abuse and his fatal gastrointestinal bleeding is less speculative than it initially appears.  Nevertheless, after examining the Veteran's complete claims file, including his available service treatment records showing treatment for alcohol abuse, the death certificate, and the autopsy report, the VA examiner concluded in October 2010 that there was no evidence linking the Veteran's fatal gastrointestinal bleeding in 1997 and active service.  

It is undisputed that the Veteran abused alcohol during active service and service connection for primary alcohol disabilities and compensation for service connection is precluded.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  It is not clear, however, whether the appellant has contended that the Veteran was discharged from active service due to alcoholism.  As noted, the appellant initially advanced the argument in August 2003 that the Veteran had been discharged due to alcoholism in 1989 and this discharge somehow "acknowledged" that the Veteran's alcoholism was related to active service.  A review of the Veteran's DD Form 214 from his second (and final) period of service which ended in February 1989 shows that, in fact, he was discharged under honorable conditions although a "pattern of misconduct" was noted in the narrative reason for service discharge on this form.  Contrary to her initial assertion regarding the reasons for the Veteran's discharge from active service, the appellant subsequently contended in October 2003 that her husband was not, in fact, discharged due to alcoholism.  In any event, because service connection was not in effect for any disability at the time of the Veteran's death, the narrow exception permitting service connection for alcohol-related disabilities as secondary to a service-connected disability is not applicable.  See Allen, 237 F.3d at 1368.  Instead, as the Federal Circuit held in Allen, service connection is precluded in this case because the Veteran's fatal gastrointestinal bleeding was due to alcohol abuse.  

The competent evidence in this case shows that the cause of the Veteran's death is not related to active service.  The appellant also has not identified or submitted any competent evidence, to include a medical nexus, which indicates otherwise.  The Board observes in this regard that, in recent correspondence with VA, the appellant "invited" VA to review the October 2006 VHA opinion as support for her service connection claim for the cause of the Veteran's death.  To the extent that the appellant is relying on the October 2006 VHA opinion as support for her claim, because the Veterans Court specifically invalidated the Board's January 2007 decision because it relied, in part, on this opinion, and because the Veterans Court specifically found that the October 2006 VHA opinion was less than probative on the issue of whether the cause of the Veteran's death was related to active service, the Board finds the appellant's reliance on this opinion misplaced.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In reaching the above conclusions, the Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that "although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  The appellant also is competent to report what she observed of the Veteran's symptoms.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at  303 (finding that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In contrast, when the Veteran thereafter reported his alleged in-service and post-service medical history to VA, he was seeking compensation and not medical treatment.  Similarly, when the appellant reported after the Veteran's death what she had observed of the Veteran's symptoms prior to his death, she was seeking compensation.  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The appellant has asserted that the Veteran's in-service alcohol abuse caused the gastrointestinal bleeding which led to his death.  She also has asserted that the cause of the Veteran's death (alcoholic liver disease) was manifested in service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of gastrointestinal bleeding or alcoholic liver disease after service separation.  Further, the Board concludes that the appellant's assertions of the Veteran's continued symptomatology of gastrointestinal bleeding or alcoholic liver disease since active service, while competent, are not credible.  

The Board finds that the appellant's more recent statements contending that the Veteran had a history of continued gastrointestinal problems, to include the gastrointestinal bleeding and alcoholic liver disease which caused his death, between active service and his death are inconsistent with the other lay and medical evidence of record.  Indeed, while the appellant now asserts that the Veteran experienced gastrointestinal bleeding and alcoholic liver disease during service which led to his death several years after his service separation, in the more contemporaneous medical history the Veteran gave at his first enlistment physical examination in January 1977, he denied any pre-service history of liver trouble.  His separation physical examination at the end of the Veteran's first period of active service in July 1981 showed no relevant findings for his liver or gastrointestinal system.  The Veteran again denied any relevant medical history at his second enlistment physical examination in September 1981.  Although the Veteran was treated for alcoholism on several occasions during his second (and final) period of active service, his second separation physical examination in January 1989 showed no relevant clinical findings.  His history of symptoms at the time of service entrance and at separation is more contemporaneous to service and is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Such histories reported by the Veteran for treatment purposes also are of more probative value than the appellant's more recent assertions of in-service gastrointestinal bleeding and alcoholic liver disease given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The medical evidence also shows that the Veteran's urinalysis was positive for bile in February 1989 when he reported a medical history of an inflamed liver.  There is no indication that the Veteran complained of or was treated for any of the causes of his death (alcoholic liver disease and gastrointestinal bleeding) between his separation from service in February 1989 and his death in May 1997, more than 8 years later, although he was treated for alcohol dependence in June 1990 at VAMC Palo Alto.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the appellant's statements as to continuity of the Veteran's symptomatology for gastrointestinal bleeding or alcoholic liver disease and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the Veteran's previous statements made for treatment purposes.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms of gastrointestinal bleeding between service separation and the Veteran's death.

The appellant also has not shown that she has the expertise required to diagnose the fatal gastrointestinal bleeding or alcoholic liver disease which caused the Veteran's death.  Nor is the appellant competent to offer an opinion regarding any causal relationship between the cause of the Veteran's death and active service.  Again, there is no documentation of gastrointestinal bleeding or alcoholic liver disease in service.  While the appellant's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between the cause of the Veteran's death and active service.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


